     Case 2:19-cv-02528-JAM-DMC Document 1 Filed 12/17/19 Page 1 of 18

 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   Telephone: 310-997-0471
     Facsimile: 866-286-8433
 5   E-Mail: nick@wajdalawgroup.com
     Attorney for the Plaintiff
 6

 7                                        UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF CALIFORNIA
 8

 9
      JOELLA RADER, individually and on behalf            Case No.
10    of all others similarly situated,
                                                          COMPLAINT FOR DAMAGES
11                             Plaintiff(s),
                                                              1. VIOLATION OF THE FAIR DEBT
12                v.                                             COLLECTION PRACTICES ACT, 15
                                                                 U.S.C. §1692 ET SEQ.;
13
      MIDLAND CREDIT MANAGEMENT, INC.,
14
                               Defendant.                 DEMAND FOR JURY TRIAL
15

16                                             CLASS ACTION COMPLAINT

17               Now Comes Plaintiff, JOELLA RADER, individually and on behalf of all others similarly situated,

18   by and through her undersigned attorney, and brings this Complaint against Defendant MIDLAND CREDIT

19   MANAGEMENT, INC.:
20          I.         Parties, Jurisdiction and Venue
21               1.       Plaintiff JOELLA RADER (“Plaintiff”) is a resident of Shasta Lake, California and has
22
     filed this civil action pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §1692, et
23
     seq.
24
                 2.       Defendant MIDLAND CREDIT MANAGEMENT, INC. (“MCM”) is incorporated
25
     in the State of Kansas and maintains its principal place of business at 350 Camino De La Reina,
26
     Suite 300, San Diego, California 92108.
27

28
                                                             1
     Case 2:19-cv-02528-JAM-DMC Document 1 Filed 12/17/19 Page 2 of 18

 1            3.       MCM is a debt collector as defined by Section 1692a(6) of the FDCPA because MCM

 2   routinely uses the United States Postal Service for the collection of consumer debts and MCM’s principal

 3   purpose is the purchase of and collection of consumer debts.
 4            4.       MCM collects defaulted debts owned by Midland Funding, LLC (“Midland”).
 5            5.       Subject matter jurisdiction exists pursuant to 28 U.S.C. §§1331 and 1337.
 6
              6.       This Court has federal question jurisdiction and venue pursuant to 15 U.S.C. § 6104(f)
 7
     which provides that “[a]ny civil action brought under subsection (a) in a district court of the United States
 8
     may be brought in the district in which the defendant is found, is an inhabitant, or transacts business or
 9
     wherever venue is proper under section 1391 of title 28.”
10
              7.       Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because MCM routinely
11
     mails collection letters and envelopes to addresses within this District and MCM routinely collects consumer
12
     debts in this District.
13
              8.       Venue and personal jurisdiction exist in this District pursuant to U.S.C. §§ 1391(b)-(c) and
14
     1441(a) because MCM, as a corporation, is deemed to reside in any judicial district in which it is subject to
15

16   personal jurisdiction at the time the action is commenced.

17            9.       Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because MCM is subject to

18   personal jurisdiction within this District by virtue of the fact that it has conducted significant and continuous

19   debt purchase and collection activities within this jurisdiction.

20            II.      The Subject Debt

21            10.      Plaintiff obtained a The Home Depot branded credit card (the “Subject Debt”) from

22   Citibank, N.A. (“Citibank”).
23            11.      Plaintiff incurred the Subject Debt for personal and household expenses.
24            12.      Plaintiff made certain payments towards the Subject Debt, but as a result of unforeseeable
25
     difficulties, the Subject Debt fell into a default status.
26
              13.      Thereafter, Midland purchased the Subject Debt from Citibank.
27
              14.      When MCM purchased the Subject Debt, the amount owed was $1,549.20.
28
                                                                  2
     Case 2:19-cv-02528-JAM-DMC Document 1 Filed 12/17/19 Page 3 of 18

 1           15.     On information and belief, MCM purchased the Subject Debt for less than $150.00.

 2           16.     On information and belief, MCM purchased the Subject Debt for less than $25.00.

 3           17.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) because MCM regarded her
 4   as a “person obligated or allegedly obligated to pay” the Subject Debt.
 5           18.     On information and belief, the Subject Debt is not subject to arbitration because the
 6
     underlying debt sale and purchase agreements merely conveyed to MCM the right to collect accounts in the
 7
     form of “receivables.”
 8
             III.    MCM’s Collection Efforts Relative to the Subject Debt
 9
             19.     In an attempt to collect the Subject Debt, within one year of the filing of this civil action,
10
     MCM attempted to collect the Subject Debt by mailing Plaintiff various letters.
11
             20.     In an attempt to collection the Subject Debt, MCM sent a letter to Plaintiff dated 01-16-
12
     2019 (hereafter the “01-16-2019 Offer Letter”).
13
             21.     The body of the 01-16-2019 Offer Letter told Plaintiff, “mistakes happen to anyone” and
14
     informed her that “Midland Credit Management believes that everyone deserves a second chance.”
15

16           22.     The 01-16-2019 Offer Letter instructed Plaintiff to “CALL US TODAY!” and listed

17   MCM’s telephone and offered Plaintiff “40% OFF your balance to help you eliminate your debt while

18   saying you money” in bold font (emphasis in the 01-16-2019 Offer Letter).

19           23.     The 01-16-2019 Offer Letter’s 40% Off proposed provided a “Payment Due Date” of 02-

20   15-2019. The 01-16-2019 Offer Letter also included an offer of “20% OFF Over 6 Months” (emphasis in

21   the 01-16-2019 Offer Letter).

22           24.     Below is a true and accurate image of the 01-16-2019 Offer Letter:
23

24

25

26

27

28
                                                           3
     Case 2:19-cv-02528-JAM-DMC Document 1 Filed 12/17/19 Page 4 of 18

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           4
     Case 2:19-cv-02528-JAM-DMC Document 1 Filed 12/17/19 Page 5 of 18

 1            25.       Approximately two inches below the signature line of the 01-16-2019 Offer Letter is the

 2   phrase “[w]e are not obligated the renew any offers provided” in non-bolded font (hereafter the “Renewal

 3   Disclosure Language”).
 4            26.       The Renewal Disclosure Language is not listed next to the 40% Off or 20% Offer proposals.
 5            27.       The Renewal Disclosure Language is not in close proximity to the 40% Off or 20% Offer
 6
     proposals.
 7
              28.       The manner in which MCM drafted and formatted the 01-16-2019 Collection Letter
 8
     minimized the effectiveness of the Renewal Disclosure Language.
 9
              29.       MCM purposefully drafted and formatted the 01-16-2019 Collection Letter to minimize the
10
     effectiveness of the Renewal Disclosure Language.
11
              30.       In another court proceeding, MCM has argued that the Renewal Disclosure Language was
12
     purposefully placed just above the payment stub at the bottom of a similar form collection letter.
13
              31.       In the now pending appeal of Preston v. Midland Credit Management, Inc., No. 18-3119
14
     (7th Circuit, argued on May 25, 2019), the Honorable Ilana Rovner stated that “[t]he safe harbor language is
15

16   indeed very far removed from the remainder of the message in the collection letter.” See oral argument at

17   14:30 to 14:421.

18            32.       Immediately thereafter, Judge Rovner asked MCM’s counsel the following questions:

19                  “Is that [safe harbor language being “very far removed from the remainder of the
                    message in the collection letter”] within the spirit of the safe harbor”; and
20
                    “and are there any cases that you can point us to that talk about spacing, size [and]
21                  placement of safe harbor language?”

22   See oral argument at 14:43 to 15:08.

23            33.       In response, counsel for MCM cited to the CFPB’s Notice of Proposed Rulemaking,
24   contending that the collection letter’s placement of the phrase “we are not obligated to renew” was supported
25   by the CFPB’s Notice of Proposed Rulemaking. See oral argument 15:52-16:19 (“we have the [safe harbor]
26
     notice right in front of it, right in front of [the CFPB’s recommended use of a pay stub at the bottom]”.).
27

28   1
         http://media.ca7.uscourts.gov/sound/2019/dl.18-3119.18-3119_05_29_2019.mp3
                                                            5
     Case 2:19-cv-02528-JAM-DMC Document 1 Filed 12/17/19 Page 6 of 18

 1           34.       The 01-16-2019 Offer Letter is a form collection letter utilized by MCM to collect debts on

 2   behalf of Midland.

 3           35.       Prior to, and after 01-16-2019, MCM sent a similarly worded version of the 01-16-2019
 4   Offer Letter where the prior letter provided Plaintiff with a 40% and 20% off Subject Debt.
 5           36.       On information and belief, the 01-16-2019 Collection Letter, or a similarly formatted letter
 6
     that proposed a 40% Off offer (hereafter, “40% Off - Offer Letter”) to Plaintiff was mailed to Plaintiff inside
 7
     of an envelope that contained the words “TIME SENSITIVE DOCUMENT” in bold, fully capitalized font
 8
     (hereafter the “Time Sensitive Document Envelope”).
 9
             37.       Each time that Plaintiff received the Time Sensitive Document Envelope, her attention was
10
     drawn to the fact that the Envelope said, “TIME SENSITIVE DOCUMENT” in bold, fully capitalized
11
     font.
12
             38.       After reading the words “TIME SENSITIVE DOCUMENT”, Plaintiff immediately
13
     opened the Time Sensitive Document Envelope in order to examine the letter contained inside of it that
14
     reportedly was time sensitive.
15

16           39.       MCM routinely sends collection letters inside of Time Sensitive Document Envelope in an

17   attempt to cause least sophisticated consumers to open the Envelopes, read the enclosed letter and call MCM

18   about the debt.

19           40.       MCM has determined that it collects more money from consumers when it sends letters in

20   Time Sensitive Document Envelope.

21           41.       On information and belief, MCM’s research demonstrates that least sophisticated

22   consumers are more likely to open collection letters sent in Time Sensitive Document Envelopes than
23   envelopes that do not contain the words “TIME SENSITIVE DOCUMENT”.
24           42.       To the best of Plaintiff’s recollection, she received more than one 40% Off - Offer Letter
25
     inside of a Time Sensitive Document Envelope.
26
             43.       MCM, however, did not mail every 40% Off - Offer Letter inside of a Time Sensitive
27
     Document Envelope.
28
                                                             6
     Case 2:19-cv-02528-JAM-DMC Document 1 Filed 12/17/19 Page 7 of 18

 1           44.     For example, in a letter dated 10-02-2019, MCM mailed a 40% Off - Offer Letter to Plaintiff

 2   but did not mail the 10-02-2019 letter inside of a Time Sensitive Document Envelope.

 3           45.     As a further example, in a letter dated 08-21-2019, MCM mailed a 40% Off- Offer Letter
 4   to Plaintiff but did not mail the 08-21-2019 letter inside of a Time Sensitive Document Envelope.
 5           46.     MCM’s conduct in mailing the same 40% Off - Offer Letter to Plaintiff with and without
 6
     the Time Sensitive Document Envelope violates the FDCPA by creating conflicting, confusing and
 7
     misleading expectations with consumers.
 8
             IV.     Causes of Action
 9
                                          Count I – Individual Claim
10                    The Time Sensitive Envelope Violates Section 1692f(8) of the FDCPA

11           47.     Plaintiff realleges the above paragraphs as though fully set forth herein.

12           48.     Section 1692f of the FDCPA generally prohibits a debt collector from using “unfair or
13   unconscionable means to collect or attempt to collect any debt.”
14           49.     Section 1692f(8) specifically prohibits a debt collector from:
15
                     Using any language or symbol, other than the debt collector’s address, on any
16                   envelope when communicating with a consumer by use of the mails or by telegram,
                     except that a debt collector may use his business name if such name does not
17                   indicate that he is in the debt collection business.

18           50.     Section 1692f(8) contains no exceptions – any extraneous text on the envelope or on the

19   outside of a self-mailer violates 15 U.S.C. § 1692f(8).

20           51.     The use of the phrase “TIME SENSITIVE DOCUMENT” on the Time Sensitive

21   Document Envelope violates Section 1692f(8) of the FDCPA as a matter of law because Section 1692f(8)

22   prohibits a debt collector from using any language, other than the debt collector’s address, on any envelope

23   when communicating with a consumer.
24           52.     Plaintiff immediately opened the Time Sensitive Document Envelope because it contained
25   the words “TIME SENSITIVE DOCUMENT”.
26
             53.     The Time Sensitive Document Envelope’s use of the words “TIME SENSITIVE
27
     DOCUMENT” violates Section 1692f(8) of the FDCPA as a matter of law because Section 1692f(8)
28
                                                               7
     Case 2:19-cv-02528-JAM-DMC Document 1 Filed 12/17/19 Page 8 of 18

 1   prohibits a debt collector from using any language, other than the debt collector’s address, on any envelope

 2   when communicating with a consumer.

 3           54.        The Time Sensitive Document Envelope’s use of the words “TIME SENSITIVE
 4   DOCUMENT” violates Section 1692f(8) of the FDCPA because these words intended to create, and does
 5   create, a false sense of urgency to so-called least sophisticated consumers.
 6
             55.        At least 40 persons with addresses from within this District were sent a collection letter by
 7
     MCM where the collection letter was mailed inside a Time Sensitive Envelope within one year of the filing
 8
     of this lawsuit.
 9
             56.        MCM’s use of the Time Sensitive Document Envelope satisfy the elements of typicality,
10
     commonality, predominance and superiority.
11
             57.        On information and belief, consumers may have paid their debts as a result of MCM’s above
12
     violations of the FDCPA.
13
             58.        Plaintiff will fairly and adequately represent the proposed class members who are defined
14
     as follows:
15

16                      All persons with mailing addresses within this District who were mailed a form
                        collection letter where the letters identified a debt related to a Citibank, N.A.
17                      account and the collection letters were mailed inside of envelopes containing the
                        words “TIME SENSITIVE DOCUMENT”.
18
             59.        The class period is limited to one year from the filing of this lawsuit or until the unlawful
19
     conduct ends. The class is subject to amendment if there are less than 40 class members who received the
20
     subject envelope or letter from the above identified creditor.
21
             60.        The proposed class can be defined by MCM’s records.
22
             61.        Plaintiff is represented by counsel who is well versed in consumer class actions and the
23
     prosecution and defense of FDCPA class actions.
24
                WHEREFORE, Plaintiff respectfully requests that this Honorable Court:
25

26                 a. declare that the Time Sensitive Document Envelope violates the FDCPA;

27                 b. enjoin Defendant MCM from using the Time Sensitive Document Envelope in
                      conjunction with any future collection letters;
28
                                                              8
     Case 2:19-cv-02528-JAM-DMC Document 1 Filed 12/17/19 Page 9 of 18

 1                 c. award Plaintiff statutory damages of up to $1,000;

 2                 d. award class members actual damages if they paid their subject debts after receiving
                      a collection letter in a Time Sensitive Document Envelope;
 3
                   e. award class members maximum statutory damages; and
 4
                   f.    award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
 5                       §1692k.
 6                      Count II – The Formatting of the 01-16-2019 Letter Violates §1692e(2)(A)
 7           62.         Plaintiff realleges the above Paragraphs as though fully set forth herein.
 8
             63.         The 40% Off and 20% Off payment options proposed on the face of the 01-16-2019 Letter
 9
     were formatted and designed by MCM to create a sense of urgency with consumers like Plaintiff upon
10
     reading the settlement options.
11
             64.         As noted above, the location of the Renewal Disclosure Language is at least two inches
12
     away from the two payment options.
13
             65.         Defendant represented to the Seventh Circuit Court of Appeals that it purposefully placed
14
     the Renewal Disclosure Language just above the payment stub of the collection letter that was being
15
     discussed during oral argument before the Seventh Circuit Court of Appeals.
16
             66.         Defendant represented to the Seventh Circuit Court of Appeals that it purposefully placed
17

18   the Renewal Disclosure Language just above the payment stub of the subject collection letter to help

19   highlight this language to recipients.

20           67.         Defendant’s placement of the Renewal Disclosure Language two inches below the two

21   discounted payment options listed on the 01-16-2019 Letter violates Section 1692e(2)(A) of the FDCPA.

22           68.         Section 1692e(2)(A) of the FDCPA prohibits debt collectors from making a “false

23   representation of – (2) the character, amount or legal status of any debt[.]”

24           69.         Defendant’s placement of the Renewal Disclosure Language two inches below the two
25   payment options violates 1692e(2)(A) because the formatting and wording of the Letter in relation to the
26   location of the Renewal Disclosure Language constitutes a false representation of the character of the Subject
27
     Debt.
28
                                                               9
     Case 2:19-cv-02528-JAM-DMC Document 1 Filed 12/17/19 Page 10 of 18

 1           70.      Defendant’s placement of the Renewal Disclosure Language two inches below the two

 2   payment options violates 1692e(2)(A) because the formatting and wording of the Letter in relation to the

 3   location of the Renewal Disclosure constitutes a false representation of the amount of the Subject Debt.
 4           71.      Defendant’s placement of the Renewal Disclosure Language two inches below the payment
 5   options violates Section 1692e(2)(A) because the location and small font size of the Renewal Disclosure (in
 6
     comparison to the two payment offers) constitutes visual overshadowing of any purported disclosure or
 7
     information that that Defendant is attempting to convey to a consumer by its use of the Renewal Disclosure
 8
     Language.
 9
             72.      Defendant’s placement of the Renewal Disclosure Language in a similar position, inches
10
     below the discounted payment options, was intended to visually overshadow the Renewal Disclosure to
11
     cause consumers like Plaintiff to believe that the discounted payment options were “time sensitive” in nature
12
     when this is not truly the case.
13
             73.      Additionally, Defendant’s use of the words “TIME SENSITIVE DOCUMENT” on the
14
     transmitting envelope was intended to cause consumers like Plaintiff to believe that the discounted payment
15

16   options were “time sensitive” in nature when this is not truly the case because discounted settlement offers

17   are arguably renewed over time.

18           74.      Accordingly, Defendant’s placement of the Renewal Disclosure Language two inches

19   below the two discounted payment options listed on similar discounted payment options letters sent to

20   Plaintiff inside of an envelope containing the words “TIME SENSITIVE DOCUMENT” violates Section

21   1692e(2)(A) of the FDCPA.

22           75.      Within one year of the filing of this lawsuit, at least 40 persons with addresses from within
23   this District were sent a collection letter by MCM where: (a) the collection letter was worded and formatted
24   to convey discounted payment options similar to the 01-16-2019 Letter; and (b) the letters were formatted
25
     to cause the Renewal Language to be placed in a similar position as the 01-16-2019 Letter, approximately
26
     two inches away from the identified discounted payments.
27

28
                                                           10
     Case 2:19-cv-02528-JAM-DMC Document 1 Filed 12/17/19 Page 11 of 18

 1           76.      MCM’s formatting and use of similar collection letters satisfy the elements of typicality,

 2   commonality, predominance and superiority.

 3           77.      On information and belief, consumers may have paid their debts as a result of MCM’s above
 4   violations of the FDCPA.
 5           78.      Plaintiff will fairly and adequately represent the proposed class members who are defined
 6
     as follows:
 7
                      All persons with mailing addresses within this District who were mailed a form
 8                    collection letter where the letters identified a debt related to a Citibank, N.A. The
                      Home Depot branded credit card, the collection letters identified two discounted
 9                    payment options and the letters contained Renewal Disclosure Language that was
                      placed approximately two inches away from the identified discounted payments.
10
     (the “Renewal Disclosure Language Class”).
11
             79.      Plaintiff will fairly and adequately represent the proposed class members who are defined
12
     as follows:
13
                      All persons with mailing addresses within this District who were mailed a form
14                    collection letter where the letters identified a debt related to a Citibank, N.A. The
                      Home Depot branded credit card, the collection letters identified two discounted
15
                      payment options, the letters contained Renewal Disclosure Language that was
16                    placed approximately two inches away from the identified discounted payments and
                      the collection letters were mailed inside of envelopes which contained the words
17                    “TIME SENSITIVE DOCUMENT”.

18   (the “Renewal Disclosure Language Class and Envelope Class”).

19           80.      The class periods are limited to one year from the filing of this lawsuit or until the unlawful

20   conduct ends. The classes are subject to amendment if there are less than 40 class members who received

21   the subject Envelope or letter from the above identified creditor.

22           81.      The proposed classes can be defined by MCM’s records.
23           82.      Plaintiff is represented by counsel who is well versed in consumer class actions and the
24   prosecution and defense of FDCPA class actions.
25
               WHEREFORE, Plaintiff respectfully requests that this Honorable Court:
26
                   a. declare that Defendant’s use of form discounted payment option letters and the
27                    placement of the Renewal Disclosure Language violates the FDCPA;

28
                                                            11
     Case 2:19-cv-02528-JAM-DMC Document 1 Filed 12/17/19 Page 12 of 18

 1                 b. enjoin Defendant from using similarly formatted discounted payment option letters
                      in conjunction with any future collection letters;
 2
                   c. award Plaintiff statutory damages of up to $1,000;
 3
                   d. award class members actual damages if they paid their subject debts after receiving
 4                    a collection letter containing the Renewal Disclosure Language;
 5                 e. award class members maximum statutory damages; and
 6                 f.   award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
                        §1692k.
 7
                   Count III – The Formatting of the 01-16-2019 Letter Violates Section 1692e(10)
 8

 9           83.        Plaintiff realleges the above Paragraphs as though fully set forth herein.

10           84.        The 40% Off and 20% Off payment options proposed on the face of the 01-16-2019 Letter

11   were formatted and designed by MCM to create a sense of urgency with consumers like Plaintiff upon

12   reading the settlement options.

13           85.        As noted above, the location of the Renewal Disclosure Language is at least two inches

14   away from the two payment options.

15           86.        Defendant represented to the Seventh Circuit Court of Appeals that it purposefully placed
16   the Renewal Disclosure Language just above the payment stub of the collection letter that was being
17   discussed during oral argument before the Seventh Circuit Court of Appeals.
18
             87.        Defendant represented to the Seventh Circuit Court of Appeals that it purposefully placed
19
     the Renewal Disclosure Language just above the payment stub of the subject collection letter to help
20
     highlight this language to recipients.
21
             88.        Defendant’s placement of the Renewal Disclosure Language two inches below the two
22
     discounted payment options listed on the 01-16-2019 Letter violates Section 1692e(10) of the FDCPA.
23
             89.        Section 1692e(10) of the FDCPA prohibits a debt collector from “us[ing] of any false
24
     representation or deceptive means to collect or attempt to collect any debt or to obtain information
25
     concerning a consumer.”
26
             90.        Defendant’s placement of the Renewal Disclosure Language two inches below the two
27

28   payment options violates 1692e(10) because the formatting and wording of the Letter in relation to the
                                                              12
     Case 2:19-cv-02528-JAM-DMC Document 1 Filed 12/17/19 Page 13 of 18

 1   location of the Renewal Disclosure constitutes a false representation or deceptive means to collect or attempt

 2   to collect the Subject Debt.

 3           91.      Defendant’s placement of the Renewal Disclosure Language two inches below the payment
 4   options violates Section 1692e(10) because the location and small font size of the Renewal Disclosure
 5   Language (in comparison to the two payment offers) constitutes visual overshadowing of any purported
 6
     disclosure or information that that Defendant is attempting to convey to a consumer by its use of the Renewal
 7
     Disclosure Language.
 8
             92.      Defendant’s placement of the Renewal Disclosure Language in a similar position, inches
 9
     below the discounted payment options, was intended to visually overshadow the Renewal Disclosure to
10
     cause consumers like Plaintiff to believe that the discounted payment options were “time sensitive” in nature
11
     when this is not truly the case.
12
             93.      Additionally, Defendant’s use of the words “TIME SENSITIVE DOCUMENT” on the
13
     transmitting envelope was intended to cause consumers like Plaintiff to believe that the discounted payment
14
     options were “time sensitive” in nature when this is not truly the case because discounted settlement offers
15

16   are arguably renewed over time.

17           94.      Accordingly, Defendant’s placement of the Renewal Disclosure Language two inches

18   below the two discounted payment options listed on similar discounted payment options letters sent to

19   Plaintiff inside of an envelope containing the words “TIME SENSITIVE DOCUMENT” violates Section

20   1692e(10) of the FDCPA.

21           95.      Within one year of the filing of this lawsuit, at least 40 persons with addresses from within

22   this District were sent a collection letter by MCM where: (a) the collection letter was worded and formatted
23   to convey discounted payment options similar to the 01-16-2019 Letter; and (b) the letters were formatted
24   to cause the Renewal Language to be placed in a similar position as the 01-16-2019 Letter, approximately
25
     two inches away from the identified discounted payments.
26
             96.      MCM’s formatting and use of similar collection letters satisfy the elements of typicality,
27
     commonality, predominance and superiority.
28
                                                           13
     Case 2:19-cv-02528-JAM-DMC Document 1 Filed 12/17/19 Page 14 of 18

 1           97.      On information and belief, consumers may have paid their debts as a result of MCM’s above

 2   violations of the FDCPA.

 3           98.      Plaintiff will fairly and adequately represent the proposed class members who are defined
 4   as follows:
 5                    All persons with mailing addresses within this District who were mailed a form
                      collection letter where the letters identified a debt related to a Citibank, N.A. The
 6
                      Home Depot branded credit card, the collection letters identified two discounted
 7                    payment options and the letters contained Renewal Disclosure Language that was
                      placed approximately two inches away from the identified discounted payments.
 8
     (the “Renewal Disclosure Language Class”).
 9
             99.      Plaintiff will fairly and adequately represent the proposed class members who are defined
10
     as follows:
11
                      All persons with mailing addresses within this District who were mailed a form
12                    collection letter where the letters identified a debt related to a Citibank, N.A. The
                      Home Depot branded credit card, the collection letters identified two discounted
13                    payment options, the letters contained Renewal Disclosure Language that was
                      placed approximately two inches away from the identified discounted payments and
14                    the collection letters were mailed inside of envelopes which contained the words
                      “TIME SENSITIVE DOCUMENT”.
15

16   (the “Renewal Disclosure Language Class and Envelope Class”).

17           100.     The class periods are limited to one year from the filing of this lawsuit or until the unlawful

18   conduct ends. The classes are subject to amendment if there are less than 40 class members who received

19   the subject Envelope or letter from the above identified creditor.

20           101.     The proposed classes can be defined by MCM’s records.

21           102.     Plaintiff is represented by counsel who is well versed in consumer class actions and the

22   prosecution and defense of FDCPA class actions.
23             WHEREFORE, Plaintiff respectfully requests that this Honorable Court:
24                 a. declare that Defendant’s use of form discounted payment option letters and the
                      placement of the Renewal Disclosure Language violates the FDCPA;
25
                   b. enjoin Defendant from using similarly formatted discounted payment option letters
26
                      in conjunction with any future collection letters;
27
                   c. award Plaintiff statutory damages of up to $1,000;
28
                                                            14
     Case 2:19-cv-02528-JAM-DMC Document 1 Filed 12/17/19 Page 15 of 18

 1               d. award class members actual damages if they paid their subject debts after receiving
                    a collection letter containing the Renewal Disclosure Language;
 2
                 e. award class members maximum statutory damages; and
 3
                 f.   award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
 4                    §1692k.
 5                  Count IV – The Formatting of the 01-16-2019 Letter Violates Section 1692f
 6           103.     Plaintiff realleges the above Paragraphs as though fully set forth herein.
 7
             104.     The 40% Off and 20% Off payment options proposed on the face of the 01-16-2019 Letter
 8
     were formatted and designed by MCM to create a sense of urgency with consumers like Plaintiff upon
 9
     reading the settlement options.
10
             105.     As noted above, the location of the Renewal Disclosure Language is at least two inches
11
     away from the two payment options.
12
             106.     Defendant represented to the Seventh Circuit Court of Appeals that it purposefully placed
13
     the Renewal Disclosure Language just above the payment stub of the collection letter that was being
14
     discussed during oral argument before the Seventh Circuit Court of Appeals.
15
             107.     Defendant represented to the Seventh Circuit Court of Appeals that it purposefully placed
16
     the Renewal Disclosure Language just above the payment stub of the subject collection letter to help
17

18   highlight this language to recipients.

19           108.     Defendant’s placement of the Renewal Disclosure Language two inches below the two

20   discounted payment options listed on the 01-16-2019 Letter violates Section1692f of the FDCPA.

21           109.     Section 1692f of the FDCPA generally prohibits a debt collector from using “unfair or

22   unconscionable means to collect or attempt to collect any debt.”

23           110.     Defendant’s placement of the Renewal Disclosure Language two inches below the two

24   payment options violates 1692f because the formatting and wording of the Letter in relation to the location
25   of the Renewal Disclosure Language constitutes unfair or unconscionable means to collect or attempt to
26   collect the Subject Debt.
27

28
                                                            15
     Case 2:19-cv-02528-JAM-DMC Document 1 Filed 12/17/19 Page 16 of 18

 1           111.     Defendant’s placement of the Renewal Disclosure Language two inches below the payment

 2   options violates Section 1692f because the location and small font size of the Renewal Disclosure (in

 3   comparison to the two payment offers) constitutes visual overshadowing of any purported disclosure or
 4   information that that Defendant is attempting to convey to a consumer by its use of the Renewal Disclosure
 5   Language.
 6
             112.     Defendant’s placement of the Renewal Disclosure Language in a similar position, inches
 7
     below the discounted payment options, was intended to visually overshadow the Renewal Disclosure to
 8
     cause consumers like Plaintiff to believe that the discounted payment options were “time sensitive” in nature
 9
     when this is not truly the case.
10
             113.     Additionally, Defendant’s use of the words “TIME SENSITIVE DOCUMENT” on the
11
     transmitting envelope was intended to cause consumers like Plaintiff to believe that the discounted payment
12
     options were “time sensitive” in nature when this is not truly the case because discounted settlement offers
13
     are arguably renewed over time.
14
             114.     Accordingly, Defendant’s placement of the Renewal Disclosure Language two inches
15

16   below the two discounted payment options listed on similar discounted payment options letters sent to

17   Plaintiff inside of an envelope containing the words “TIME SENSITIVE DOCUMENT” violates Section

18   1692f of the FDCPA.

19           115.     Within one year of the filing of this lawsuit, at least 40 persons with addresses from within

20   this District were sent a collection letter by MCM where: (a) the collection letter was worded and formatted

21   to convey discounted payment options similar to the 01-16-2019 Letter; and (b) the letters were formatted

22   to cause the Renewal Language to be placed in a similar position as the 01-16-2019 Letter, approximately
23   two inches away from the identified discounted payments.
24           116.     MCM’s formatting and use of similar collection letters satisfy the elements of typicality,
25
     commonality, predominance and superiority.
26
             117.     On information and belief, consumers may have paid their debts as a result of MCM’s above
27
     violations of the FDCPA.
28
                                                           16
     Case 2:19-cv-02528-JAM-DMC Document 1 Filed 12/17/19 Page 17 of 18

 1           118.      Plaintiff will fairly and adequately represent the proposed class members who are defined

 2   as follows:

 3                     All persons with mailing addresses within this District who were mailed a form
                       collection letter where the letters identified a debt related to a Citibank, N.A. The
 4                     Home Depot branded credit card, the collection letters identified two discounted
                       payment options and the letters contained Renewal Disclosure Language that was
 5                     placed approximately two inches away from the identified discounted payments.
 6
     (the “Renewal Disclosure Language Class”).
 7
             119.      Plaintiff will fairly and adequately represent the proposed class members who are defined
 8
     as follows:
 9
                       All persons with mailing addresses within this District who were mailed a form
10                     collection letter where the letters identified a debt related to a Citibank, N.A. The
                       Home Depot branded credit card, the collection letters identified two discounted
11                     payment options, the letters contained Renewal Disclosure Language that was
                       placed approximately two inches away from the identified discounted payments and
12                     the collection letters were mailed inside of envelopes which contained the words
                       “TIME SENSITIVE DOCUMENT”.
13
     (the “Renewal Disclosure Language Class and Envelope Class”).
14
             120.      The class periods are limited to one year from the filing of this lawsuit or until the unlawful
15

16   conduct ends. The classes are subject to amendment if there are less than 40 class members who received

17   the subject Envelope or letter from the above identified creditor.

18           121.      The proposed classes can be defined by MCM’s records.

19           122.      Plaintiff is represented by counsel who is well versed in consumer class actions and the

20   prosecution and defense of FDCPA class actions.

21             WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

22                 a. declare that Defendant’s use of form discounted payment option letters and the
                      placement of the Renewal Disclosure Language violates the FDCPA;
23
                   b. enjoin Defendant from using similarly formatted discounted payment option letters
24                    in conjunction with any future collection letters;
25                 c. award Plaintiff statutory damages of up to $1,000;
26                 d. award class members actual damages if they paid their subject debts after receiving
27                    a collection letter containing the Renewal Disclosure Language;

28                 e. award class members maximum statutory damages; and
                                                             17
     Case 2:19-cv-02528-JAM-DMC Document 1 Filed 12/17/19 Page 18 of 18

 1               f.   award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
                      §1692k.
 2

 3
     Plaintiff demands a jury trial
 4   Respectfully submitted, on behalf of
 5   Plaintiff JOELLA RADER individually
     and on behalf of all others similarly situated,
 6
     /s/ Nicholas M. Wajda
 7
     NICHOLAS M. WAJDA (State Bar # 259178)
 8   Wajda Law Group, APC
     6167 Bristol Parkway, Suite 200
 9   Culver City, California 90230
     Telephone: (310) 997-0471
10   Email: nick@wajdalawgroup.com
     Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        18
